Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered April 20, 1989, convicting him of murder in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to adduce legally sufficient evidence establishing his identity as the murderer beyond a reasonable doubt is unpreserved for appellate review since his argument in this regard was not raised in the court of original instance (see, CPL 470.05 [2]; People v Proctor, 79 NY2d 992; People v Logan, 74 NY2d 859; People v McNeil, 183 AD2d 790). In any event, viewing the evidence in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find it was legally sufficient to establish the defendant’s identity as the perpetrator beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contentions are also unpreserved for appellate review, and, in any event, are without merit. Mangano, P. J., Thompson, Eiber and Ritter, JJ., concur.